Citation Nr: 0942772	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-11 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a left wrist 
disability.

4.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

5.  Entitlement to a disability rating greater than 
20 percent for neuropathy of the right radial nerve.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1975 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied an increase in a 20 percent 
rating for neuropathy of the right radial nerve.  An RO 
hearing was held on this claim in October 2006.  A Travel 
Board hearing was held on this claim at the RO before the 
undersigned Acting Veterans Law Judge in March 2009.

This matter also is on appeal of a November 2008 rating 
decision in which the RO denied service connection for 
hypertension, a low back disability, and for a left wrist 
disability, and also denied an increase in a noncompensable 
rating for bilateral hearing loss.  A notice of disagreement 
was received from the Veteran as to these issues in March 
2009.  

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's current hypertension was not incurred in 
service or within the first post-service year.

3.  The most probative evidence indicates that the Veteran 
does not currently have a chronic left wrist disability.

4.  The Veteran's service-connected neuropathy of the right 
radial nerve is manifested by, at worst, mild incomplete 
paralysis of the radial nerve.

5.  Audiometric findings show no more than Level I hearing 
acuity in his right ear and Level I hearing acuity in his 
left ear.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active service nor may 
it be so presumed.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2009).

2.  A left wrist disability was not incurred in active 
service, and such disability may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1132, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (2009).

3.  The criteria for a disability rating greater than 20 
percent for neuropathy of the right radial nerve have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 
(DC) 8513 (2009).

4.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.85, 4.86, Table VI, VIA, and DC 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, --- F.3d ----, No.2008-
7150, (Fed.Cir. Sept. 4, 2009).

The RO provided the appellant pre-adjudication notice 
regarding his claim for an increased rating for neuropathy of 
the right radial nerve by a letter dated in July 2005.  The 
Veteran was notified of the rating criteria or effective date 
provisions that are pertinent to this claim in a March 2006 
statement of the case and in an April 2006 letter.  He was 
notified of the information necessary in this increased 
rating claim in a July 2008 letter.  The claim was 
readjudicated in a January 2009 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.

With respect to the Veteran's other claims, the Veteran was 
provided with complete pre-adjudicatory notice by a letter 
dated in July 2008.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the RO and 
the Board.  The Board notes that a VA examination has not 
been scheduled with respect to the claims for service 
connection for hypertension and a left wrist disability.  
However, in the absence of a disease, injury or event in 
service and a current condition, a VA examination is not 
required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

In September 2007, the RO formally determined that the 
Veteran's VA treatment records from the Central Texas VA 
Health Care System dated between January 1, 1980, and 
February 7, 2000, were not available for review.  The RO 
noted in its formal finding that the Veteran's VA treatment 
records indicated that he had established care with VA on 
February 7, 2000, with no indication of any earlier records.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Analysis

Service Connection

Applicable Law

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic diseases, including cardiovascular-renal 
disease (including hypertension) and arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Hypertension 

The Veteran contends that he incurred hypertension during 
active service.

The Veteran's service treatment records show that, at his 
enlistment physical examination in September 1975, his blood 
pressure was 120/84, and hypertension was not diagnosed.  In 
a September 1975 report of medical history, the Veteran 
stated that he did not know whether he had a history of high 
or low blood pressure.

On separation physical examination in July 1979, the 
Veteran's blood pressure was 110/68, and his vascular system 
was clinically normal.  Hypertension was not diagnosed.  In a 
July 1979 report of medical history, the Veteran again stated 
that he did not know whether he had a history of high or low 
blood pressure.  The Veteran certified in September 1979 that 
there had been no change in his medical condition since his 
separation physical examination. Service treatment records 
are negative for diagnosis or treatment of hypertension.

At a January 1980 VA examination, the Veteran's blood 
pressure was 118/70.

A February 2000 VA outpatient treatment record reflects that 
the Veteran's blood pressure was 134/84.  In May 2000 it was 
139/97.

Post-service medical records are negative for a diagnosis of 
hypertension until 2001.  A May 2001 VA primary nursing note 
reflects that the Veteran reported that he was diagnosed with 
hypertension by a private physician and was prescribed 
medication for this condition.  He said he had been having 
headaches and was seen by his private physician who noted 
that his blood pressure was elevated.  A May 2001 VA 
treatment note dated the same day reflects that the Veteran 
was recently diagnosed with hypertension by his private 
physician.  The VA doctor diagnosed hypertension.  Numerous 
subsequent VA records show treatment and diagnosis of 
hypertension, but do not relate the diagnosis to service.

Service connection for hypertension must be denied on direct 
and presumptive bases.  A review of the service treatment 
records reveals no diagnosis of hypertension or blood 
pressure readings to a compensable level.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2008).  Likewise, there are no 
such blood pressure readings documented within the first 
post-service year and the first documented diagnosis of 
hypertension appears more than 20 years later.  Notably, a 
May 2001 VA outpatient treatment record reflects that during 
the course of seeking treatment, the Veteran reported that he 
had recently been diagnosed with hypertension by his private 
physician.  

The Board has considered the Veteran's assertions that he 
incurred hypertension in service.  With respect to the 
Veteran's own contentions, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The Board may not reject the 
credibility of the Veteran's lay testimony simply because it 
is not corroborated by contemporaneous medical records.  
Buchanan v. Nicholson, 451 F.3d 1331 (2006).  

The Board finds that as the record does not establish that 
the Veteran possesses a recognized degree of medical 
knowledge, he lacks the competency to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education, such as a nexus opinion linking the current 
hypertension with service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The Board finds that the medical evidence on file, including 
service treatment records and post-service medical records, 
are persuasive evidence against continuity of symptomatology.  
See 38 C.F.R. § 3.303(b).  The long time lapse between 
service and any documented evidence of treatment can be 
considered, along with other factors, as evidence of whether 
an injury or disease was incurred in service which resulted 
in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The claim on appeal is based on the contention that the 
current hypertension was incurred in service many years ago.  
In this case, when the Veteran's in-service and post-service 
medical records are considered (which indicate that the 
claimed condition began in 2001), the Board finds that the 
medical evidence far outweighs the Veteran's current 
contentions that he has hypertension that is related to his 
military service.  Based on the evidence set forth above, it 
cannot be concluded that hypertension was present in service 
or manifest to a compensable degree within the post-service 
year. 

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for hypertension.  The benefit of the doubt 
doctrine is not for application where the weight of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left Wrist Disability 

The Veteran contends that he incurred a left wrist disability 
during active service.

The Veteran's service treatment records show that, at his 
enlistment physical examination in September 1975, his upper 
extremities were clinically normal, and a left wrist 
disability was not noted.  In a September 1975 report of 
medical history, the Veteran reported that he had a history 
of broken bones.  The reviewing examiner noted that the 
Veteran had a left wrist fracture when he was 8 years old 
with no sequelae.  

In November 1975, the Veteran complained that he had fallen 
on his left wrist and experienced throbbing pain.  Physical 
examination showed that the site of his major pain was on the 
inner aspect of the wrist.  The impression was a left wrist 
sprain.  The Veteran was given an Ace wrap and returned to 
duty.

In February 1977, the Veteran complained that he had fallen 
four weeks earlier and caught himself with his wrist.  He 
stated that he had persistent pain.  Physical examination 
showed pain and tenderness over the greater multi-angular 
scaphoid.  A February 1977 X-ray study of the left wrist was 
within normal limits.

At his separation physical examination in July 1979, the 
Veteran's upper extremities were clinically normal.  In a 
July 1979 report of medical history, the Veteran again 
reported a history of broken bones, and the reviewing 
examiner noted that the Veteran had "no complaints."  The 
Veteran certified in September 1979 that there had been no 
change in his medical condition since his separation physical 
examination.  Service treatment records are negative for a 
diagnosis of a chronic left wrist disability.

For purposes of service connection pursuant to § 1131, every 
veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1132.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306(a).

As a prior left wrist fracture was noted on the Veteran's 
September 1975 entrance examination, the Board finds that the 
presumption of sound condition is rebutted as to the left 
wrist.  The Board also finds that the weight of the evidence 
demonstrates that although the Veteran injured his left wrist 
on two occasions during service, the wrist condition was not 
permanently aggravated by service, in light of the fact that 
a 1977 in-service X-ray study was normal, his left wrist was 
normal on separation examination, and there are no post-
service complaints, treatment, or diagnosis of a left wrist 
disability.   

As noted, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  See also 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).

In this case, the Board has carefully reviewed the record, 
but finds no probative evidence of a diagnosis of a current 
left wrist disability.  While the Veteran has correctly noted 
that he was treated for left wrist injuries in service, he 
has not reported any subjective symptoms of a left wrist 
disability, and there is no objective medical evidence of a 
current left wrist disability.  The Veteran has not 
specifically argued otherwise, nor has he provided any 
medical evidence of a current diagnosis of a left wrist 
disability, despite being given the opportunity to do so.

The Board notes that symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Moreover, while the Veteran is competent to describe his 
symptoms (although no such symptoms have been reported), as 
the record does not establish that he possesses a recognized 
degree of medical knowledge, he lacks the competency to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education, such as a diagnosis of a 
chronic left wrist disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The fact that the contemporaneous records do not provide 
subjective or objective evidence that supports any recent 
contention that the Veteran experienced continuous 
symptomatology since service injury is highly probative 
evidence against the claim, particularly in the absence of a 
current diagnosis of a left wrist disability.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991); see also Savage, 1 
Vet. App. 488.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a left wrist disability.  The benefit of the 
doubt doctrine is not for application where the weight of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Increased Rating 

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2008); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The current level of disability, however, is of 
primary concern in a claim for an increased rating; the more 
recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  That being said, given unintended 
delays during the appellate process, VA's determination of 
the "current level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
that the increased rating claim has been pending.  In those 
instances, it is appropriate to apply staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Right Radial Nerve Neuropathy

The Veteran contends that his service-connected neuropathy of 
the right radial nerve is more disabling than currently 
evaluated.

The Veteran's service-connected neuropathy of the right 
radial nerve currently is evaluated as 20 percent disabling 
by analogy to 38 C.F.R. § 4.124a, DC 8513 (paralysis of all 
radicular groups).  See 38 C.F.R. § 4.124a, DC 8513 (2008).  
Under DC 8513, a 20 percent rating is assigned for mild 
incomplete paralysis of all radicular groups for the major 
(dominant) and minor (non-dominant) side.  Because the 
Veteran is left-handed, his right side is evaluated as the 
minor (non-dominant) side.  A 30 percent rating is assigned 
under DC 8513 for moderate incomplete paralysis of all 
radicular groups of the minor side.  A 60 percent rating is 
assigned for severe incomplete paralysis of all radicular 
groups of the minor side.  A maximum 80 percent rating is 
assigned for complete paralysis of all radicular groups of 
the minor side.  Id.

The recent medical evidence shows that in February 2002, the 
Veteran reported that his neck was injured in a motor vehicle 
accident in which his car was struck by an 18-wheeler truck, 
and that he had neck surgery in 1991.

On VA outpatient treatment in December 2004, the Veteran's 
complaints included involuntary right arm contraction and 
right arm and hand numbness.  The assessment included 
suspected radial nerve damage in the right arm secondary to 
an old shoulder injury.

VA nerve conduction velocity and electromyograph (EMG) of the 
Veteran's right upper extremity in January 2005 showed 
evidence of very mild right carpal tunnel syndrome.  There 
was no EMG evidence of radial neuropathy or injury.

In February 2005, the Veteran complained of "some numbness 
and on and off pain in the right shoulder" since "a clear 
cut traction injury affecting the right brachial plexus."  
It was noted that the Veteran was left-handed.  It also was 
noted that "the lesion was severe enough to almost 
immobilize his arm for about 4-6 weeks when the accident 
happened."  The Veteran reported experiencing "about 
12 spells of involuntary contraction and flexion of the right 
arm" in the past two years which appeared to be triggered by 
repetitive arm motion.  During the involuntary contraction, 
the Veteran was reportedly unable to control his right arm.  
Physical examination showed some decreased pinprick sensation 
in the right medial nerve but also overlapping the right C5 
dermatome, a hypoactive right biceps, a normal gait, and 
"perhaps a mild degree of atrophy on the right biceps," 
with no fasciculations.  The VA examiner opined that the most 
likely diagnosis was dystonic reactions secondary to pain.  
The assessment was a history of an old injury on the right 
shoulder.  Clinically there was a hypoactive to absent right 
biceps reflex, some weakness of the biceps with history of 
traction injury of the shoulder, most likely this is a 
sequela of traction injury of the upper part of the right 
brachial plexus.  The examiner noted that it was described in 
the literature that this patient at times might have dystonic 
reactions secondary to the pain, and felt that was the most 
likely diagnosis.

In September 2005, the Veteran complained that he experienced 
an involuntary contraction in flexion of the right arm daily 
after repetitive exercise.  He stated that this contraction 
lasted for 2-3 minutes "and then goes back to normal."  
Physical examination showed mild weakness in the right 
biceps, deltoid, and triceps muscles, and hypoactive biceps 
jerks.  It was noted that the Veteran produced sustained 
close to maximal effort in the right biceps but no 
contraction was noted, although several myokymia appeared.  
It also was noted that the Veteran's electroencephalogram 
(EEG) was normal.  The assessment included task-induced 
dystonia in the right arm associated with root irritation or 
musculoskeletal pain.  

On VA examination in February 2006, the Veteran complained of 
continuing paresthesias of the right upper extremity.  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records and the February 2004 EMG.  The 
Veteran stated that he was unable to lift and weigh any 
weight exceeding 15-20 pounds and hold on to any objects for 
a prolonged period of time.  He also complained of 
paresthesias in the right upper extremity.  Physical 
examination showed diminished sensation in C6 distribution 
with no fasciculation or paralysis.  The VA examiner stated 
that the diagnosis of right radial neuropathy was not found 
on review of the claims file and the clinical examination.  
Instead, she diagnosed traction injury residuals to the right 
brachial plexus.

On VA outpatient treatment in July 2006, the Veteran's 
complaints included right shoulder and arm pain triggered by 
activity ending in dystonia.  There was normal motor strength 
in the legs and right arm.  The assessment included a history 
of a traction injury to the right brachial plexus and right 
shoulder injury with neuropathic pain and pain-related 
dystonia, which may have a contribution from cervical 
spondylosis.

In August 2006, the Veteran complained of pain in the right 
shoulder which had lasted for 29 years.  It was noted that 
the Veteran was left hand dominant.  He reported experiencing 
difficulty sleeping at night because of shoulder pain and 
difficulty working overhead or reaching away from his body.  
Physical examination showed that he placed his hands behind 
his head with difficulty and reached to the mid-back at waist 
level.  There was good strength in the supraspinatus and 
infraspinatus with crepitus in the acromioclavicular (AC) 
joint with range of motion.  X-rays showed degenerative 
changes in the AC joint.  The assessment was impingement 
syndrome of the right shoulder and degenerative joint disease 
of the AC joint.

On VA examination in November 2006, the Veteran complained of 
a contraction of the right upper extremity with repetitive 
motion which impeded his work function.  The VA examiner 
reviewed the Veteran's claims file, including his service 
treatment records and post-service VA and private treatment 
records.  This examiner noted that, although the Veteran 
clearly remembered injuring his right shoulder, all of the 
medical records indicated that he incurred a brachial plexus 
injury on the left side.  This examiner also noted that the 
distribution of the numbness described by the Veteran was 
quite consistent with the radial nerve of the right upper 
extremity.  

Physical examination in November 2006 showed that sensation 
was intact to light touch, pinprick and vibration, with the 
exception of the distribution of the right radial nerve.  
Cerebellar examination was normal.  Rapid alternating 
movements also were normal.  Motor examination was intact 
except for a 4+/5 weakness on dorsiflexion of the right wrist 
and the radial flexor of the right wrist.  There was 
diminished appreciation of pinprick sensation from the distal 
third of the humerus along the distribution of the 
brachioradialis and along the posterior aspect of the hand 
and fingers to include some through the lateral half of the 
ring finger consistent with the territory innervated by the 
radial nerves.  Percussion with a reflex hammer of the spiral 
groove of the humerus and the radial nerve itself caused 
focal numbness and gradually increasing tingling in the 
radial aspect of the back of the hand.  Reflexes were 2/5 and 
symmetric.  The VA examiner noted that the questionable 
brachial plexus involvement in the Veteran's radial nerve 
injury was not supported by the medical evidence of physical 
examination results.  He also stated that there was no 
evidence of a brachial nerve injury on the right side.  
Instead, the VA examiner stated that he only found evidence 
for a radial nerve injury which was not associated with the 
cramping reported by the Veteran "as the sole limiting 
functional defect."  The diagnosis was a pattern of numbness 
of the right upper extremity consistent with an injury to the 
radial nerve.  He noted that the Veteran had a serious motor 
vehicle accident with cervical spine discectomies and fusion 
in 1990, which could reasonably cause, as a result of healed 
injury, a cramping, resulting in flexion of the hand and 
upper arm.  He noted that a recent magnetic resonance imaging 
(MRI) scan showed post-surgical change in the cervical spine.

On VA examination in September 2007, the Veteran's complaints 
included loss of dexterity, strength, and numbness in the 
right hand.  He reported experiencing numbness in the dorsum 
of the hand and forearm.  He also reported experiencing loss 
of grip strength and difficulty picking up objects with the 
fingers of the right hand.  Physical examination showed 
paralysis of the right radial nerve, decreased sharp/dull 
discrimination in the mid-forearm and hand in an ulnar nerve 
and radial nerve distribution.  The Veteran's vibratory sense 
was intact.  His motor strength was 5/5 with good hand grip 
and range of motion.  No additional limitation of motion due 
to pain, fatigue, weakness, or lack of endurance was noted.  
The diagnosis was right radial nerve neuropathy due to 
traction injury to the right brachial plexus.

On VA outpatient treatment in April 2008, the Veteran 
complained that he was unable to raise his arm five days 
prior to this visit.  He also stated that his right arm 
became weak a week prior to this visit.  He stated further 
that he had been doing paneling at his home for three to four 
days prior to this episode of arm weakness.  Objective 
examination of the right arm showed marked weakness and 
muscle wasting in the forearm, poor abduction, and moderate 
to normal adduction.  The assessment was neuropathy secondary 
to work aggravation.

On VA examination in December 2008, the Veteran complained of 
right upper extremity cramping followed by numbness and 
weakness when he performed activities which required a 
sustained firm grip or lifting action.  The VA examiner 
reviewed the Veteran's claims file, including his service 
treatment records.  The Veteran stated that he had 
experienced a severe episode associated with repetitive use 
of a hand-held nail gun in March 2008 in which he was unable 
to use his right arm and hand.  The Veteran also stated that 
he was no longer capable of participating in activities which 
he had enjoyed previously.  He reported working as a security 
supervisor for a mining company which was sedentary activity.  
He also reported that neither his activities of daily living 
nor his work activities were impaired.  Physical examination 
showed intact sensation with the exception of decreased light 
touch, pinprick, and vibratory sensation in the distribution 
of the radial nerve.  Motor examination showed no muscle 
wasting, atrophy, or weakness, except for mild weakness in 
right wrist dorsiflexion.  The range of motion of the right 
wrist, elbow, and shoulder was normal.  The diagnosis was 
chronic stable right radial neuropathy.  

In a February 2009 statement, the Veteran contended that his 
service-connected neuropathy of the right radial nerve was 
manifested by "substantial, highly visible" muscle wasting 
in the right arm.  He stated, "There is a hole on the inside 
of my right arm and a crease is visible from my shoulder to 
my elbow."  He also stated that he experienced severe pain 
when he tried to raise his right arm.  He stated further that 
he experienced "substantial weakness" in his right arm and 
was unable to lift ten pounds with it.

The Board notes that the November 2006 VA examiner found that 
some of the Veteran's neuropathy of the right upper extremity 
is related to a non-service-connected cervical spine 
disability.  Governing regulation provides that the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided.  38 C.F.R. § 4.14.  Hence, symptoms of the 
non-service-connected cervical spine disability will not be 
used to evaluate the service-connected neuropathy of the 
right radial nerve.

After a review of the medical evidence, the Board finds that 
the Veteran's service-connected neuropathy of the right 
radial nerve is manifested by, at worst, mild incomplete 
paralysis of all radicular groups.  There was no EMG evidence 
of radial neuropathy or injury in January 2005.  On VA 
examination in December 2008, the Veteran had intact 
sensation with the exception of decreased light touch, 
pinprick, and vibratory sensation in the distribution of the 
radial nerve.  Motor examination showed no muscle wasting, 
atrophy, or weakness, except for mild weakness in right wrist 
dorsiflexion.  The range of motion of the right wrist, elbow, 
and shoulder was normal.  The diagnosis was chronic stable 
right radial neuropathy.  

After considering the totality of the evidence, the Board 
finds a disability rating in excess of 20 percent for the 
Veteran's neuropathy of the right radial nerve is not 
warranted.  The preponderance of the evidence is against a 
finding of moderate neurological impairment of the right 
upper extremity, as would warrant an increased rating of 30 
percent.  According to all examination reports of record, the 
Veteran's service-connected neuropathy of the right radial 
nerve (as distinguished from any neuropathy due to the non-
service-connected cervical spine disability) is manifested 
primarily by decreased sensation in the radial distribution.  
Overall, the preponderance of the evidence is against a 
disability rating in excess of 20 percent.

Absent evidence of moderate incomplete paralysis of all 
radicular groups (i.e., at least a 30 percent rating under 
DC 8513), the Board finds that the preponderance of the 
evidence is against the Veteran's claim for a disability 
rating greater than 20 percent for neuropathy of the right 
radial nerve.  See 38 C.F.R. § 4.124a, DC 8513 (2009).

As a preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


Increased Rating for Bilateral Hearing Loss

The Veteran also contends that his service-connected 
bilateral hearing loss is more disabling than currently 
evaluated.

The Veteran's service-connected bilateral hearing loss 
currently is evaluated as zero percent disabling (non-
compensable) effective August 15, 2006, under 38 C.F.R. 
§ 4.85, DC 6100.  

DC 6100, located in 38 C.F.R. § 4.85, sets out the criteria 
for evaluating hearing impairment using puretone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Under Table VI, a Roman numeral 
designation (I through XI) for hearing impairment is found 
based on a combination of the percent of speech 
discrimination scores and the puretone threshold average.  
38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a 
Roman numeral designation solely on the puretone threshold 
average, when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc.  38 C.F.R. § 4.85(c).  The puretone threshold average is 
the sum of the puretone threshold at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman 
numeral designations determined using Table VI or Table VIA 
are combined using Table VII to find the percentage 
evaluation to be assigned for the hearing impairment.  

38 C.F.R. § 4.86 allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when there are exceptional patterns of hearing impairment.  
The regulation is applicable where testing shows that the 
Veteran had puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz) or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 
38 C.F.R. § 4.86.

Lay statements dated in August 2008 from the Veteran's family 
members collectively show that the Veteran has difficulty 
hearing, particularly in group settings.

The recent medical evidence shows that, on VA examination in 
September 2008, the Veteran complained that his tinnitus 
seemed to be getting louder but reported no other significant 
changes to his hearing.  The Veteran's pure tone thresholds, 
in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
40
65
60
LEFT
15
20
20
35
50

Speech audiometry revealed speech recognition ability of 
96 percent in each ear.  The pure tone average was 45 in the 
right ear.  The pure tone average was 31.25 in the left ear.  
Otoscopic examination showed clear ear canals and intact 
tympanic membranes.  Audiometric test results indicated a 
mild to moderately severe sensorineural hearing loss over 
1500 Hertz in the right ear and a mild to moderate hearing 
loss from 3000 to 6000 Hertz in the left ear.  Speech 
recognition scores were good.  Tympanometry indicated normal 
middle ear mobility and pressure bilaterally.  The diagnoses 
were bilateral sensorineural hearing loss.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  The September 2008 VA examiner did not 
specifically address the functional effects caused by the 
Veteran's bilateral hearing loss disability.  However, other 
evidence of record, to specifically include lay statements by 
the Veteran and his family members, adequately addresses this 
issue.  These statements were considered by the RO and the 
Board.  The Board finds that no prejudice results to the 
Veteran and, as such, the Board may proceed with a decision.

On VA outpatient treatment in May and June 2009, it was noted 
that the Veteran wore hearing aids.  He reported no new 
problems since the last examination.  Otoscopy indicated 
clear ear canals and intact tympanic membranes.  Audiometrics 
indicated a mild to moderately severe bilateral hearing loss 
consistent with prior examinations.  The assessment was 
stable hearing.

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  After reviewing the medical evidence, 
based on the results from the Veteran's September 2008 VA 
examination, his right ear hearing loss is assigned a Roman 
numeral of I and his left ear hearing loss is assigned a 
Roman numeral of I.  This equates to a zero percent (non-
compensable) rating for bilateral hearing loss.  See 
38 C.F.R. § 4.85, Tables VI, VII.  The VA examiner who saw 
the Veteran in September 2008 did not certify that use of the 
speech discrimination test was not appropriate and there is 
no indication of an exceptional pattern of hearing impairment 
such that 38 C.F.R. § 4.85, Table VIA, should be used.  See 
38 C.F.R. §§ 4.85, 4.86, Table VIA.  Thus, the Board finds 
that the preponderance of the evidence is against assigning a 
compensable disability rating for service-connected bilateral 
hearing loss.

Extraschedular Rating

The Board has also considered whether the Veteran's service-
connected neuropathy of the right radial nerve and bilateral 
hearing loss present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

While the September 2008 VA examiner failed to address the 
functional effect of the Veteran's hearing loss disability, 
the Board notes that other evidence of record, to 
specifically include lay statements by the Veteran and his 
family members adequately addresses this issue.  These 
statements were considered by the RO.  Therefore, while the 
September 2008 VA examination is defective under Martinak, 
the Board finds that no prejudice results to the Veteran in 
that the functional effects of his hearing loss disability 
are adequately addressed by the remainder of the record and 
are sufficient for the Board to consider whether referral for 
an extra-schedular rating is warranted under 38 C.F.R. § 
3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provide for a greater evaluation for 
additional or more severe symptoms; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted. 


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a left wrist disability 
is denied.

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.

Entitlement to a disability rating greater than 20 percent 
for neuropathy of the right radial nerve is denied.


REMAND

With respect to the Veteran's claim for service connection 
for a low back disability, although further delay is 
regrettable, the Board finds that further development is 
required prior to adjudication of the Veteran's claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

Service treatment records reflect that in April 1979, the 
Veteran complained of back pain after lifting an engine.  He 
was diagnosed with muscular pain.  Post-service medical 
records reflect that he has been diagnosed with low back 
strain with radicular pain of the left lower extremity, 
multi-level degenerative disc disease, and degenerative joint 
disease of the lumbar spine.  Post-service records also refer 
to a work-related back injury in 2005, as well as cervical 
spine injuries in a serious motor vehicle accident.  Although 
a VA spine examination was performed in September 2008, the 
examiner did not provide a medical opinion as to the etiology 
of any current low back disability.  The Board thus finds 
that this examination is inadequate.  

An inadequate examination frustrates judicial review.  Hicks 
v. Brown, 8 Vet. App. 417, 422 (1995).  Once VA provides an 
examination in a service connection claim, the examination 
must be adequate or VA must notify the veteran why one will 
not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).   The Board finds that another VA 
examination should be performed to determine the nature and 
etiology of any current low back disability.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

In addition, any relevant medical records pertaining to this 
disability should also be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA or private treatment 
records regarding treatment for a low 
back disability that have not already 
been associated with the claims file.  A 
copy of any negative response(s) should 
be included in the claims file.

2.  Thereafter, the Veteran must be 
afforded a VA medical examination by a 
physician in order to evaluate the nature 
and etiology of his current low back 
disability.  The claims folder must be 
made available to the examiner and the 
examination report must indicate whether 
the claims folder was made available and 
reviewed.  Such examination should 
include a review of the evidence in the 
claims folder, a comprehensive clinical 
evaluation, and any tests deemed 
necessary, followed by entry of all 
pertinent diagnoses.

In addition, the examiner is asked to 
respond to the following question:

Is it at least as likely as not (50 
percent or higher degree of probability) 
that any current low back disability was 
incurred in service?

Use by the examiner of the "at least as 
likely as not" language in responding is 
required.  The examiner is advised that 
the term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion expressed.

3.  Thereafter, the RO/AMC should 
readjudicate the claim with consideration 
of all of the evidence of record.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).




____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


